Case 2:16-cv-08033-AB-FFM Document 307 Filed 12/10/18 Page 1 of 9 Page ID #:9162




1    Douglas G. Muehlhauser (SBN 179495)
     doug.muehlhauser@knobbe.com
2    Mark Lezama (SBN 253479)
     mark.lezama@knobbe.com
3    Alan G. Laquer (SBN 259257)
     alan.laquer@knobbe.com
4    Alexander J. Martinez (SBN 293925)
     alex.martinez@knobbe.com
5    Justin J. Gillett (SBN 298150)
     justin.gillett@knobbe.com
6    James F. Smith (SBN 313015)
     james.smith@knobbe.com
7    KNOBBE, MARTENS, OLSON & BEAR, LLP
     2040 Main Street, Fourteenth Floor
8    Irvine, CA 92614
     Telephone: 949-760-0404
9    Facsimile: 949-760-9502
10   Attorneys for Plaintiff
     NOMADIX, INC.
11
12
13
14                     IN THE UNITED STATES DISTRICT COURT
15                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
16                              WESTERN DIVISION
17
18   NOMADIX, INC.,                            Case No.
                                               CV16-08033 AB (FFMx)
19                Plaintiff,
20                                             NOMADIX’S STATUS
           v.                                  REPORT
21
     GUEST-TEK INTERACTIVE
22                                             Honorable André Birotte Jr.
     ENTERTAINMENT LTD.,
23
                  Defendant.
24
25
26
27
28
Case 2:16-cv-08033-AB-FFM Document 307 Filed 12/10/18 Page 2 of 9 Page ID #:9163




1          In response to the Court’s order (Dkt. No. 305), Plaintiff Nomadix submits
2    this status report. Nomadix recognizes that the Court ordered the parties to file a
3    single status report jointly. The parties were unable to agree on language for the
4    report. Defendant Guest-Tek Interactive Entertainment and third-party Gate
5    Worldwide Holdings declined to combine their proposed report with Nomadix’s in
6    a single filing and informed Nomadix they would file their own report.
7    A.    Background
8          Nomadix filed this action against Guest-Tek Interactive Entertainment for
9    breach of a patent license agreement in 2016. In January 2018, Gate Worldwide
10   Holdings LLC (“GWH”) moved to be substituted for Nomadix, claiming that it
11   owned Nomadix’s patents. (Dkt. No. 193.) GWH based these assertions on its
12   claims that it owned the rights to collect on a promissory note secured in part by
13   Nomadix’s patents. GWH also filed a lawsuit in the Supreme Court of New York
14   against Nomadix, interTouch Holdings LLC (the issuer of the promissory note and
15   Nomadix’s parent company), and related companies for nonpayment of the
16   promissory note. (See Dkt. No. 207-1.) That action is Gate Worldwide Holdings
17   LLC v. interTouch Holdings LLC et al., Index No. 650026/2018.
18         In April 2018, the Court initially stayed this case for 120 days to allow
19   events in the New York action to unfold and potentially resolve the GWH-related
20   issues in this case. (Dkt. No. 284.) In August and again in November, the Court
21   extended the stay, with the case now stayed until the upcoming December 14 status
22   conference. (See Dkt. Nos. 301, 305.)
23   B.    Update on the New York Action
24         In the New York action, GWH arranged for a putative foreclosure sale of
25   interTouch Holdings LLC, Nomadix’s parent company. GWH was the only bidder
26   in the auction, and GWH has moved for approval of the sale of interTouch
27   Holdings LLC to GWH. GWH thus seeks to transfer ownership of interTouch
28   Holdings LLC from interTouch Topco LLC to GWH. The transfer GWH seeks
                                             -1-
Case 2:16-cv-08033-AB-FFM Document 307 Filed 12/10/18 Page 3 of 9 Page ID #:9164




1    would not affect the patents and other collateral Nomadix pledged to secure the
2    promissory note—that collateral would remain owned by Nomadix, and GWH’s
3    security interest in the collateral would be extinguished. (See Dkt. No. 300.)
4           The defendants, including Nomadix, have opposed the motion based on
5    objections to the sale process.
6          At approximately 4:30 a.m. on December 10, 2018, interTouch Holdings
7    LLC (the company proposed to be sold) and interTouch Topco LLC (the current
8    owner) both filed voluntary Chapter 11 petitions for bankruptcy in the United
9    States Bankruptcy Court for the District of Delaware. (Ex. 1.) The filing of the
10   petitions automatically stayed the New York litigation as to interTouch Holdings
11   and interTouch Topco. 11 U.S.C. § 362.
12         Later in the day, the New York court entered an order GWH had proposed
13   for approval of the sale. (Ex. 2.) Despite the court’s order, the automatic stay
14   resulting from the bankruptcy petitions blocks the transfer of interTouch Holdings
15   LLC to GWH.
16   C.    Update on the Parties
17         On April 17, 2018, Nomadix requested a conference with Guest-Tek’s
18   counsel to discuss a motion for preliminary injunction and a motion for summary
19   judgment relating to Nomadix’s position that Guest-Tek is contractually estopped
20   from challenging the validity of Nomadix’s patents. In particular, Nomadix sought
21   to preliminarily enjoin Guest-Tek from challenging Nomadix’s patents, including
22   before the Patent and Trademark Office. Two days later, and before the parties
23   could confer on Nomadix’s motions, the parties received the Court’s order staying
24   the case. (Dkt. No. 284 (appearing on docket on April 19).)
25         While the present case has been stayed, Guest-Tek has filed four petitions
26   with the Patent Trial and Appeal Board of the Patent and Trademark Office,
27   through which Guest-Tek challenges the validity of four Nomadix patents. Guest-
28   Tek filed the petitions naming Nomadix, not GWH, as the patent owner and
                                             -2-
Case 2:16-cv-08033-AB-FFM Document 307 Filed 12/10/18 Page 4 of 9 Page ID #:9165




1    respondent. Guest-Tek did not serve the petitions on GWH and did not mention in
2    its petitions any concerns that Nomadix might not be the owner of the challenged
3    patents.
4          During the stay, Guest-Tek has also sued Nomadix for patent infringement
5    in the District of Delaware.
6
7                                   Respectfully submitted,
8                                   KNOBBE, MARTENS, OLSON & BEAR, LLP
9
10   Dated: December 10, 2018       /s/ Mark Lezama
                                    Douglas G. Muehlhauser
11                                  Mark Lezama
                                    Alan G. Laquer
12                                  Alexander J. Martinez
                                    Justin J. Gillett
13                                  James F. Smith
14                                  Attorneys for Plaintiff
                                    NOMADIX, INC.
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             -3-
Internal CM/ECF Live Database                                            Page 1 of 2
 Case 2:16-cv-08033-AB-FFM Document 307 Filed 12/10/18 Page 5 of 9 Page ID #:9166


                                     United States Bankruptcy Court
                                          District of Delaware




Notice of Bankruptcy Case Filing


A bankruptcy case concerning the debtor(s) listed
below was filed under Chapter 11 of the United
States Bankruptcy Code, entered on 12/10/2018 at
04:29 AM and filed on 12/10/2018.

interTouch Holdings LLC
480 Olde Washington Road
Ste 350
Westerville, OH 43082
Tax ID / EIN: XX-XXXXXXX



 The case was filed by the debtor's attorney:

 Julia Bettina Klein
 Klein LLC
 919 N. Market Street
 Suite 600
 Wilmington, DE 19801
 (302) 438-0456
The case was assigned case number 18-12772-BLS to Judge Brendan Linehan Shannon.

In most instances, the filing of the bankruptcy case automatically stays certain collection and other
actions against the debtor and the debtor's property. Under certain circumstances, the stay may be
limited to 30 days or not exist at all, although the debtor can request the court to extend or impose a stay.
If you attempt to collect a debt or take other action in violation of the Bankruptcy Code, you may be
penalized. Consult a lawyer to determine your rights in this case.

If you would like to view the bankruptcy petition and other documents filed by the debtor, they are
available at our Internet home page www.deb.uscourts.gov or at the Clerk's Office, 824 Market Street,
3rd Floor, Wilmington, DE 19801.

You may be a creditor of the debtor. If so, you will receive an additional notice from the court setting
forth important deadlines.


                                                                       Una O'Boyle
                                                                       Clerk, U.S. Bankruptcy
                                                                       Court
                                                                                                      Exhibit 1
                                                                                                            -4-
https://ecf.deb.uscourts.gov/cgi-bin/NoticeOfFiling.pl?175317                                    12/10/2018
Internal CM/ECF Live Database                                            Page 1 of 2
 Case 2:16-cv-08033-AB-FFM Document 307 Filed 12/10/18 Page 6 of 9 Page ID #:9167


                                     United States Bankruptcy Court
                                          District of Delaware




Notice of Bankruptcy Case Filing


A bankruptcy case concerning the debtor(s) listed
below was filed under Chapter 11 of the United
States Bankruptcy Code, entered on 12/10/2018 at
04:34 AM and filed on 12/10/2018.

interTouch Topco LLC
480 Olde Worthington Road
Suite 350
Westerville, OH 43082
Tax ID / EIN: XX-XXXXXXX



 The case was filed by the debtor's attorney:

 Julia Bettina Klein
 Klein LLC
 919 N. Market Street
 Suite 600
 Wilmington, DE 19801
 (302) 438-0456
The case was assigned case number 18-12773-BLS to Judge Brendan Linehan Shannon.

In most instances, the filing of the bankruptcy case automatically stays certain collection and other
actions against the debtor and the debtor's property. Under certain circumstances, the stay may be
limited to 30 days or not exist at all, although the debtor can request the court to extend or impose a stay.
If you attempt to collect a debt or take other action in violation of the Bankruptcy Code, you may be
penalized. Consult a lawyer to determine your rights in this case.

If you would like to view the bankruptcy petition and other documents filed by the debtor, they are
available at our Internet home page www.deb.uscourts.gov or at the Clerk's Office, 824 Market Street,
3rd Floor, Wilmington, DE 19801.

You may be a creditor of the debtor. If so, you will receive an additional notice from the court setting
forth important deadlines.


                                                                       Una O'Boyle
                                                                       Clerk, U.S. Bankruptcy
                                                                       Court
                                                                                                      Exhibit 1
                                                                                                            -5-
https://ecf.deb.uscourts.gov/cgi-bin/NoticeOfFiling.pl?175318                                    12/10/2018
FILED: NEW YORK COUNTY CLERK 12/10/2018 12:16 PM                             INDEX NO. 650026/2018
        CaseNO.
NYSCEF DOC.  2:16-cv-08033-AB-FFM
                166                 Document 307 Filed 12/10/18 Page 7 RECEIVED
                                                                       of 9 Page  ID #:9168
                                                                                NYSCEF:  12/10/2018




                                                                                      Exhibit 2
                                              1 of 3                                        -6-
FILED: NEW YORK COUNTY CLERK 12/10/2018 12:16 PM                             INDEX NO. 650026/2018
        CaseNO.
NYSCEF DOC.  2:16-cv-08033-AB-FFM
                166                 Document 307 Filed 12/10/18 Page 8 RECEIVED
                                                                       of 9 Page  ID #:9169
                                                                                NYSCEF:  12/10/2018




                                                                                      Exhibit 2
                                              2 of 3                                        -7-
FILED: NEW YORK COUNTY CLERK 12/10/2018 12:16 PM                             INDEX NO. 650026/2018
        CaseNO.
NYSCEF DOC.  2:16-cv-08033-AB-FFM
                166                 Document 307 Filed 12/10/18 Page 9 RECEIVED
                                                                       of 9 Page  ID #:9170
                                                                                NYSCEF:  12/10/2018




                                                                                      Exhibit 2
                                              3 of 3                                        -8-
